Response to Amendment
	This communication is in response to the amendment filed on 7/29/2022.  Claims 1-3 and 5-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. There appears to be no support in the Application as filed for the Claim feature “reading the first reference measurement value and/or the second reference measurement value with a measuring unit when the reference sensor is moving relative to the measuring sensor”.  The Specification appears to mention reading first and/or second reference measurement values from a moving reference sensor on the bottom on page 5; however, this section of the Specification does not mention the measurement sensor, or any movement relative to the measurement sensor.  Further, in Fig. 1, the reference sensor 165 appears to be physically attached to the vehicle 105 such that it not move relative to the measurement sensor 110.
Claim 12 is rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. Claim 12 recites the limitation "the third measurement direction" in line 26.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
The 101 rejection of Claims 1-11 is withdrawn based on the amendments filed on 7/29/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasakura in view of Ummethala (U.S. Pub. No. 2014/0136048).
Regarding Claim 1, Sasakura teaches a method for calibrating an inertial measurement unit (Fig. 1, reference IMU 11R is used to calibrate calibration target IMU 21), comprising: reading a first measurement value of a physical variable in a first measurement direction of a measuring sensor of the inertial measurement unit (page 7 case (B), calibration target acceleration is received; also page 3, S101, IMU error calculation unit 31 receives triaxial data from the calibration target IMU 21); reading a second measurement value of the physical variable in a second measurement direction of the measuring sensor of the inertial measurement unit which differs from the first measurement direction (page 7 case (B), calibration target acceleration is received; also page 3, S101, IMU error calculation unit 31 receives triaxial data from the calibration target IMU 21); reading a first reference value of the physical variable in a first reference measurement direction of a reference sensor (page 3, S101 and S102, IMU error calculation unit 31 receives triaxial data from the high accuracy IMU 11R); reading a second reference value of the physical variable in a second reference measurement direction of the reference sensor which differs from the first reference measurement direction (page 3, S101 and S102, IMU error calculation unit 31 receives triaxial data from the high accuracy IMU 11R); determining a calibration value by determining (i) a first correction angle value using the first measurement value and the first reference value (page 7, Δψ.sub.a is the error angle of the X axis, see also page 4 paragraph [3]), and (ii) determining a second correction angle value using the second measurement value and the second reference value (page 7, ΔΘ.sub.a is the error angle of the Y axis, see also page 4 paragraph [3]); storing the first correction angle value and the second correction angle value in a memory of the inertial measurement unit to obtain the calibration value (page 3, in second movement mode when calibration target IMU 21 is disconnected from high accuracy IMU 11R, stored correction values are used to calibrate calibration target IMU 21).  Sasakura further teaches reading an operational measurement value of the physical variable from the measuring sensor of the inertial measurement unit including (i) a first operational measurement value in the first measurement direction, and (ii) a second operational measurement value in the second measurement direction (calibration target IMU 21); reading the calibration value of the inertial measurement unit (page 3, stored correction value); determining a compensated measurement value using the operational measurement value and the calibration value (page 3, in second movement mode when calibration target IMU 21 is disconnected from high accuracy IMU 11R, stored correction values are used to calibrate calibration target IMU 21); and operating the vehicle according to the compensated measurement value (rocket 920 operates according to corrected measurements from calibration target IMU 21 in second movement mode), wherein determining the compensated measurement value includes (i) compensating the first operational measurement value using the first correction angle value, and (ii) compensating the second operational measurement value using the second correction angle value (page 3, in second movement mode when calibration target IMU 21 is disconnected from high accuracy IMU 11R, stored correction values, including error angles, are used to calibrate calibration target IMU 21).
Sasakura does not specifically disclose that the calibrated IMU is for a vehicle.  However, Sasakura teaches that the calibration target IMU 21 is located in a rocket.  Further, Ummethala teaches calibration of accelerometers 150 based on a central IMU 155 in a vehicle in at least Fig. 1.  It would have been obvious to one skilled in the art at the time of the invention to incorporate the IMU calibration method of Sasakura in a vehicle as is taught by Ummethala in order to mitigate mounting orientation errors for the inertial sensors (see Ummethala, paragraph [0005]).
Sasakura does not explicitly disclose wherein the first correction angle value has a component of the second reference measurement direction and/or a third reference measurement direction different from the first reference measurement direction and the second reference measurement direction, and wherein the second correction angle value has a component of the first reference measurement direction and/or the third reference measurement direction.  However, Ummethala teaches in Figs. 6a-b and paragraphs [0054]-[0056] that determined accelerometer misalignment angles in each of the x, y, and z directions includes both pitch and roll components Θ and Ψ (i.e., components in other measurement directions); and also that the determined angles can be used to compensate for accelerometer misalignments.  It would have been obvious to one skilled in the art at the time of the invention to include the accelerometer misalignment angles that are taught in Ummethala in the system of Sasakura, in order to accurately compensate for accelerometer misalignment.
Regarding Claim 2, Sasakura in view of Ummethala teaches everything that is claimed above with respect to Claim 1.  Sasakura further teaches wherein: the first correction angle value represents a first angular offset between the first measurement direction and the first reference measurement direction (Δψ.sub.a is the error angle of the X axis), and the second correction angle value represents a second angular offset between the second measurement direction and the second reference measurement direction (ΔΘ.sub.a is the error angle of the Y axis).  
Regarding Claim 3, Sasakura in view of Ummethala teaches everything that is claimed above with respect to Claim 1.  Sasakura further teaches further comprising: reading a third measurement value of the physical variable in a third measurement direction different from the first measurement direction and the second measurement direction of the measuring sensor of the inertial measurement unit (page 7 case (B), calibration target acceleration is received; also page 3, S101, IMU error calculation unit 31 receives triaxial data from the calibration target IMU 21); reading a third reference value of the physical variable in the third reference measurement direction (page 3, S101 and S102, IMU error calculation unit 31 receives triaxial data from the high accuracy IMU 11R); determining a third correction angle value with the third measurement value and the third reference value (page 7, Δφ .sub.a is the error angle of the Z axis, see also page 4 paragraph [3]); and storing the third correction angle value in the memory of the inertial measurement unit in order to obtain the calibration value (page 3, in second movement mode when calibration target IMU 21 is separated from high accuracy IMU 11R, stored correction values are used to calibrate calibration target IMU 21).  
Regarding Claim 7, Sasakura in view of Ummethala teaches everything that is claimed above with respect to Claim 1.  Sasakura further teaches wherein: the first measurement value, the second measurement value, the first reference measurement value, and the second reference measurement value are each read as a corresponding value representing an acceleration, and the acceleration is the physical variable (page 7, (B), Case where the Measurement Value is Only Acceleration).  
Regarding Claim 8, Sasakura in view of Ummethala teaches everything that is claimed above with respect to Claim 1.  Sasakura further teaches further comprising: jointly determining the first correction angle value and the second correction angle value in an algorithm; and using the first measurement value, the first reference value, the second measurement value, and the second reference value to determine the first correction angle value and the second correction angle value (pages 7-8, Δψ.sub.a and ΔΘ.sub.a. are determined based on data from calibration target IMU 21a and high-precision acceleration sensor 11Ra).
Regarding Claim 9, Sasakura in view of Ummethala teaches everything that is claimed above with respect to Claim 1.  Sasakura further teaches wherein a device is configured to perform and/or to control the method (IMU error calculation unit 31).  
Regarding Claim 10, Sasakura in view of Ummethala teaches everything that is claimed above with respect to Claim 1.  Sasakura further teaches wherein a computer program is configured to perform and/or to control the method (last paragraph on page 8 and third paragraph on page 10, “the calibration process may be performed by programming the above-described process and executing the program by an arithmetic processor such as a computer”).  
Regarding Claim 11, Sasakura in view of Ummethala teaches everything that is claimed above with respect to Claim 10.  Sasakura does not specifically disclose wherein the computer program is stored on a machine-readable memory medium.  However, Ummethala teaches wherein the computer program is stored on a machine-readable memory medium in paragraph [0091].  It would have been obvious to use the machine-readable memory medium of Ummethala in the system of Sasakura, in order to provide the computer program to the arithmetic processor of the computer for execution.
Regarding Claim 12, Sasakura teaches a method for compensating a measurement value of a measuring sensor of an inertial measurement unit (Fig. 1, reference IMU 11R is used to calibrate calibration target IMU 21), comprising: reading at least the measurement value from the measuring sensor of the inertial measurement unit (calibration target IMU 21); reading a calibration value stored in a memory unit of the inertial measurement unit (page 3, stored correction value); and determining a compensated measurement value using the measurement value and the calibration value (page 3, in second movement mode when calibration target IMU 21 is disconnected from high accuracy IMU 11R, stored correction values are used to calibrate calibration target IMU 21), wherein the calibration value is determined by:  reading a first measurement value of a physical variable in a first measurement direction of a measuring sensor of the inertial measurement unit (page 7 case (B), calibration target acceleration is received; also page 3, S101, IMU error calculation unit 31 receives triaxial data from the calibration target IMU 21); reading a second measurement value of the physical variable in a second measurement direction of the measuring sensor of the inertial measurement unit which differs from the first measurement direction (page 7 case (B), calibration target acceleration is received; also page 3, S101, IMU error calculation unit 31 receives triaxial data from the calibration target IMU 21); reading a first reference value of the physical variable in a first reference measurement direction of a reference sensor (page 3, S101 and S102, IMU error calculation unit 31 receives triaxial data from the high accuracy IMU 11R); reading a second reference value of the physical variable in a second reference measurement direction of the reference sensor which differs from the first reference measurement direction (page 3, S101 and S102, IMU error calculation unit 31 receives triaxial data from the high accuracy IMU 11R); determining a first correction angle value using the first measurement value and the first reference value (page 7, Δψ.sub.a is the error angle of the X axis, see also page 4 paragraph [3]); determining a second correction angle value using the second measurement value and the second reference value (page 7, ΔΘ.sub.a is the error angle of the Y axis, see also page 4 paragraph [3]); and storing the first correction angle value and the second correction angle value in a memory of the inertial measurement unit to obtain the calibration value (page 3, in second movement mode when calibration target IMU 21 is disconnected from high accuracy IMU 11R, stored correction values are used to calibrate calibration target IMU 21); wherein determining the compensated measurement value includes (i) compensating the first measurement value using the first correction angle value, and (ii) compensating the second measurement value using the second correction angle value (page 3, in second movement mode when calibration target IMU 21 is disconnected from high accuracy IMU 11R, stored correction values, including error angles, are used to calibrate calibration target IMU 21).
Sasakura does not explicitly disclose wherein the first correction angle value has a component of the second reference measurement direction and/or the third reference measurement direction, and wherein the second correction angle value has a component of the first reference measurement direction and/or the third reference measurement direction.  However, Ummethala teaches in Figs. 6a-b and paragraphs [0054]-[0056] that determined accelerometer misalignment angles in each of the x, y, and z directions includes both pitch and roll components Θ and Ψ (i.e., components in other measurement directions); and also that the determined angles can be used to compensate for accelerometer misalignments.  It would have been obvious to one skilled in the art at the time of the invention to include the accelerometer misalignment angles that are taught in Ummethala in the system of Sasakura, in order to accurately compensate for accelerometer misalignment.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasakura in view of Ummethala in further view of Speranzon (U.S. Pub. No. 2020/0311514).
Regarding Claim 5, Sasakura in view of Ummethala teaches everything that is claimed above with respect to Claim 1.  Sasakura and Ummethala do not teach determining the first correction angle value and the second correction angle value using an artificial intelligence algorithm and/or an artificial neural network.  However, Speranzon teaches use of a neural network to calibrate an IMU in at least in paragraphs [0026 and [0043].  It would have been obvious to one skilled in the art at the time of the invention to incorporate a neural network such as is taught in Speranzon in the system of Sasakura and Ummethala, in order to accurately calibrate IMUs having components from a particular manufacturer (see Speranzon, paragraph [0026]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasakura in view of Ummethala in further view of Henderson (U.S. Pub. No. 2020/064136, cited in NFOA).
Regarding Claim 6, Sasakura and Ummethala teaches everything that is claimed above with respect to Claim 1.  Sasakura and Ummethala do not teach reading the first reference measurement value and/or the second reference measurement value with a measuring unit when the reference sensor is moving relative to the measuring sensor.  However, Henderson teaches receiving of sets of measurements from first and second sensors in order to calibrate the sensors (which is equated to reading of the claimed first or second reference measurement value) in at least paragraph [0009], and performing the calibration of sensor outputs during motion and not only when the 2 IMUs are static relative to one another in paragraph [0023].  It would have been obvious to one skilled in the art at the time of the invention to include the calibration while the IMUs are not static relative to one another, as is taught in Henderson, in the system of Sasakura and Ummethala, in order to be able to calibrate and re-calibrate continually during use, resulting in greater overall accuracy (see Henderson, paragraph [0023]).

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. Ummethala explicitly teaches the newly added Claim features; updated rejections of the Claims are provided above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863